Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 4, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155853(59)                                                                                             David F. Viviano
  155854                                                                                             Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
                                                                                                                     Justices
  SHEAN SATGUNAM, M.D.,
           Plaintiff-Appellant,
                                                                    SC: 155853
  v                                                                 COA: 330454
                                                                    Ingham CC: 12-001194-NM
  HACKNEY GROVER HOOVER & BEAN,
             Defendant-Appellee.
  _________________________________________
  SHEAN SATGUNAM, M.D.,
           Plaintiff-Appellant,
                                                                    SC: 155854
  v                                                                 COA: 330660
                                                                    Ct of Claims: 12-000140-MK
  MICHIGAN STATE UNIVERSITY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellant to extend
  the time for filing his reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before August 11, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 4, 2017
                                                                              Clerk